Citation Nr: 1504521	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an automobile and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The evidence does not show that the Veteran has service-connected disabilities manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment, or for adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Automobile and Adaptive Equipment

The Veteran is requesting a motorized chair and lift device for his truck.  See June 2012 Substantive Appeal.  

Financial assistance may be provided to an 'eligible person' in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only. 38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips. 38 C.F.R. § 3.808 (2014).

The term 'loss of use' of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

First, the evidence does not show loss or permanent loss of use of one or both feet. The Veteran reported in his December 2011 notice of disagreement that he can walk approximately 60 to 100 steps before he gets bad pain from his waist down both legs.  The Veteran is service-connected for peripheral neuropathy of both his right and left lower legs and feet, associated with diabetes mellitus.  

At his October 2012 VA examination the Veteran reported numbness of the lower extremities in scattered areas which has progressed to the point that his legs are now numb from his knees to his toes.  However, neurological testing at that time reflected normal strength testing with knee extension, knee flexion, ankle plantar flexion and less than normal strength with ankle dorsiflexion.  Deep tendon reflexes were decreased.  Light touch/monofilament testing was normal.  Position sense testing was absent in the right and left lower extremities, as were vibration sensation and cold sensation testing.  No muscle atrophy was observed.  The VA examiner noted that the Veteran has normal sciatic nerve and femoral nerve function.  

Although the Veteran may experience pain with walking, or difficulty walking long distances, this is not the same as "loss of use"; the evidence reflects that the Veteran is still able to walk. 

Additionally, the evidence does not show loss or permanent loss of use of one or both hands.  The Veteran reported in his December 2011 notice of disagreement that his wife writes his correspondence because his right hand is "pretty much useless and (his) left hand isn't far behind."   The Veteran reported that his VA doctor wants him to try a four wheel walker but he cannot feel the walker due to neuropathy in his right hand.  He indicated that he either experiences no feeling or a burning feeling.  The Veteran stated that his left hand is pretty much the same. 

The Veteran is service-connected for peripheral neuropathy of both his right and left hands.   At his October 2012 VA examination the Veteran reported numbness and tingling of both hands described as a burning sensation.  The Veteran reported decreased grip strength and frequently dropping things.  He indicated that his wife has to help him put his shoes and socks on and sometimes he has difficulty zipping up his pants.  He reported some sensation in both 5th fingers.  Neurological testing at that time reflected normal strength testing with elbow flexion, elbow extension, wrist flexion, and wrist extension.  Grip and pinch testing was 3/5, reflecting no movement against resistance.  Deep tendon reflexes were absent in the biceps, triceps and brachioradialis.  Light touch/monofilament testing was normal.  Position sense testing was decreased in the right and left upper extremities.  Vibration and cold sensation testing was normal in the right and left upper extremities. No muscle atrophy was observed.  

The VA examiner noted that the Veteran had normal radial nerve function.  The VA examiner determined that the Veteran had incomplete paralysis of the median nerve in both the right and left upper extremities of mild severity.  With respect to the ulnar nerve, the Veteran's right upper extremity was normal.  His left upper extremity demonstrated incomplete paralysis of the ulnar nerve of mild severity. Although the Veteran may experience pain and difficulty grasping objects and difficulty using his hands, this is not the same as loss of use; neurological testing reflects that the Veteran still has function of his hands.  

Regarding the remaining possible qualifications for automobile or adaptive equipment, the Board notes that the Veteran is not service-connected for any disability related to his vision, knees, or hips.  Furthermore, there is no indication that the Veteran incurred or aggravated a severe burn injury during service.  The evidence also does not show that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.   

As detailed above, one of several alternative requirements must be met to establish eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  As none is shown, the legal criteria for the benefits sought are not met; the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2011 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded a VA examination in October 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent examination.  

Despite the Veteran's argument that the October 2012 VA examination is inadequate, made through his representative in his September 2014 Appellant Brief, the Board finds the above examination to be thorough and adequate upon which to base decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provides the information necessary to evaluate his claim under the applicable criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)





ORDER

Entitlement to an automobile and adaptive equipment, or for adaptive equipment only, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


